  Case 4:20-mc-00018-KES Document 3 Filed 07/02/20 Page 1 of 3 PageID #: 62



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                    SOUTHERN DIVISION

                                                    )
Smithfield Packaged Meats Corp.         ,           )
                                                                                CIV 4:20-mc-18
                                                    )
                                 Plaintiff          )
                                                    )            MOTION FOR ADMISSION
vs.                                                 )                PRO HAC VICE
United States of America                            )
Department of Labor, Occupational                   )
Safety and Health Administration                    )
                                        ,
                                                    )
                                                    )
                               Defendant.           )



                                      Statement of Movant


       I, Lisa Hansen Marso                 , an active member of the Bar of the U.S. District Court

for the District of South Dakota, request that this Court admit pro hac vice Susan F. Wiltsie
                                                                       Smithfield Packaged Meats Corp
who will be counsel for the       plaintiff(s)          defendant(s)                                    in the

case listed above. I have confirmed that Susan F. Wiltsie                            is a member in good

standing of the U.S. District Court for the District of Columbia                                   , where


Susan F. Wiltsie                's principal practice is located. I am aware of Local Rule 83.2 (E)

regarding the appearance of attorneys pro hac vice.




                                        /s/ Lisa Hansen Marso
Date                                  Signature

                                Statement of Proposed Admitee


       I, Susan F. Wiltsie                       , am currently a member in good standing of the U.S.

District Court for the District of Columbia                    . I am also a member in good standing
  Case 4:20-mc-00018-KES Document 3 Filed 07/02/20 Page 2 of 3 PageID #: 63




of the highest court of the state of District of Columbia
                            xxxxxxx                                  , where my principal practice is

located, but am not admitted to the South Dakota Bar. I am aware of Local Rule 83.2 (E)

regarding the appearance of attorneys pro hac vice and understand that local counsel must sign

and file all documents, and must continue in the case unless another attorney admitted to practice

in this court is substituted. I understand that I will receive notice electronically and that it is my

responsibility to keep my electronic mail address(es) current.


First/Middle/Last Name:        Susan F. Wiltsie

Primary E-mail Address:        swiltsie@huntonak.com

Other E-mail Address to be rjensen@huntonak.com
notified:




Telephone Number:              202-955-1546

Fax Number:                    202-828-3789

Firm Name:                     Hunton Andrews Kurth LLP

Firm Address:                  2200 Pennsylvania Avenue, NW

                               Washington, D.C. 20037



Bar Admission Number:          429625



          ·     I will review and abide by the Local Rules of Practice for the District of South

                Dakota, General Orders, Administrative Procedures, and all technical and

                procedural requirements. These documents and current system requirements can

                be found on the Court's web site located at http://www.sdd.uscourts.gov
Case 4:20-mc-00018-KES Document 3 Filed 07/02/20 Page 3 of 3 PageID #: 64
